Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 7, 8, 10, 11 12  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho US2019/0197306.

Re claim 1 Ho discloses an information processing apparatus (see paragraph 18 ), comprising: 
a first display controller (see paragraph 18) that performs control to display a first character recognition result, the first character recognition result being a character recognition result of a first element (see paragraph 25 and figure 5 note the user interface displays text extracted next to a snippet from a document image to allow a user to validate the extracted data), the first element and a second element having a specific dependency relationship and being included in a form (see paragraph 38 note many validation may include by way of example subtotals in an array have to equal a total  ); a receiver that receives a checking/correcting result of checking and/or correcting the first character recognition result (see paragraph 38 user corrects or confirms the data in the field ); and a second display controller (see paragraph 18) that performs control to display information that the checking/correcting result and a second character recognition result, the second character recognition result being a character recognition result of the second element, do not satisfy the dependency relationship if the checking/correcting result and the second character recognition result do not satisfy the dependency relationship (see paragraph 38 note that user may iterate through fields to validate the fields, the systems displays fields requiring validation note that only field which require validation are displayed (i.e. not satisfying a relationship), note if a user correction clears a validation error (i.e. a checking correction result satisfies the relationship) the system stops iteration through the dependent fields).



Re claim 8 Ho discloses wherein the dependency relationship is a relationship representing that content of the second element is linked with content of the first element in advance in accordance with the content of the first element (see paragraph 38 note that a library of validation rules may be received including sum of a set of fields must equal an extracted value of another field).

Re claim 10 Ho discloses a receiving controller that performs control so that checking and/or correcting of the second character recognition result is not received until a checking/correcting result of checking and/or correcting the first character recognition result is received from a checker (see paragraph 38 note that the user iterates through fields requiring validation, i.e. validation of a second field is performed validation of the first field is complete).

Re claim 11 this claims is A non-transitory computer readable medium storing a program causing a computer to execute a process similar to the function of the apparatus of claim 1. See paragraph 18 of Ho and rejection of claim 1 not Ho implements his invention using software stored in a memory executed by a processor to perform the tasks of the invention.

Re claim 12 this claim is similar to claim 1 except for the structural elements are written in means plus function format. The structure of claim 1 would read on the means of claim 12 therefore claim 12 is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 4   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho US2019/0197306 and Clary  US2006/0159345.


Re claim 2 Ho discloses wherein the second display controller performs control to display a suggestion concerning a reason why the dependency relationship is not satisfied (see paragraph 38 note that that a dependent field is displayed to ask user to verify the field i.e. it is suggested that the field may be incorrect because the user is asked to verify it)

Ho does not discloses  display a suggestion concerning a reason why the dependency relationship is not satisfied in accordance with a recognition accuracy degree of the second character recognition result. Clary discloses  display a suggestion concerning a reason why the dependency relationship is not satisfied in accordance with a recognition accuracy degree of the second character recognition result ( see paragraph 110 note that input data which violates a rule and has low confidence values below a threshold it is displayed to a user to permit the user to correct it  ). The two reference are analogous art because the both deal with the user correction of recognized characters. The motivation to combine is to display the fields with have low confidence and violate a rule for user correction (see paragraph 10). Therefore it would 

Re claim 4  Clary further discloses wherein the second display controller performs control to display a suggestion that the second character recognition result is wrong if the recognition accuracy degree is not higher than a predetermined reference value (see paragraph 110 note that input data which violates a rule and has low confidence values below a threshold it is displayed to a user to permit the user to correct it  ).


Claim 2 and 3   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho US2019/0197306 and Agrawal US 2016/0292505.

Re claim 2 Ho discloses wherein the second display controller performs control to display a suggestion concerning a reason why the dependency relationship is not satisfied (see paragraph 38 note that that a dependent field is displayed to ask user to verify the field i.e. it is suggested that the field may be incorrect because the user is asked to verify it)

Ho does not discloses  display a suggestion concerning a reason why the dependency relationship is not satisfied in accordance with a recognition accuracy degree of the second character recognition result. Agrawal discloses  display a suggestion concerning a reason why the dependency relationship is not satisfied in accordance with a recognition accuracy degree of the second character recognition resut(see paragraph 33 note that if a piece of text violates a rule and is low confidence the validation automatically makes a correction if the content has high confidence the program suggest that the filed may be wrong (i.e. ask the user for validation) see paragraph 28 note the reference value is 95% confidence). The two reference 

Re claim 3 Agrawal discloses  wherein the second display controller performs control to display a suggestion that content of the second element is wrong if the recognition accuracy degree is higher than a predetermined reference value. (see paragraph 33 note that if a piece of text violates a rule and is low confidence the validation automatically makes a correction if the content has high confidence the program suggest that the filed may be wrong (i.e. ask the user for validation) see paragraph 28 note the reference value is 95% confidence)


Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho US2019/0197306 and Bliwas  US2019/0043146.

Re claim 5 Ho discloses all of the elements of claim 1 and determing if a dependency relationship is satisfied (see paragraph 38 validation with respect to dependent fields). Ho does not expressly disclose wherein the second display controller performs control to display a suggestion that a user who filled the form forgot to fill the second element if the checking/correcting result and the second character recognition result do not satisfy the dependency relationship and if the second element is left blank. Bliwas discloses  wherein the second display controller performs control to display a suggestion that a user who filled the form forgot to fill the second element (see paragraph 34 warning required insurance policy data is missing) if the checking/correcting result   and the second character recognition result do not .

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho US2019/0197306 and Perrin US 2016/0012315.

Re claim 6 Ho discloses all of the elements of claim 1 Ho does not expressly disclose wherein the second display controller performs control to display content of the second element estimated from the first character recognition result. Perrin does not expressly disclose wherein the second display controller performs control to display content of the second element estimated from the first character recognition result (see paragraph 79 note that a suggestion is estimated based on a identified field type  see paragraph 102 note neighboring text is analyzed to determine meta data  see paragraph 103 note that input field type is based on metatada ). The motivation to combine is to provide suggested corrections to an incorrectly recognized/entered input (see paragraph 79). The reference are analogous art because the both relate to validating character recognition on form documents. Therefore it would have been obvious before the effective filing date of the invention to combine Ho and Perrin to reach the aforementioned advantage.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho US2019/0197306 and Bhogal US 2005/0108625




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669